TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 4, 2018



                                       NO. 03-16-00599-CV


                                  Richard J. Zenteno, Appellant

                                                  v.

                             Autoland Scientech USA, Inc., Appellee




    APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on September 6, 2016.

Having reviewed the record, the Court holds that Richard J. Zenteno has not prosecuted his

appeal. Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.